[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Koenig v. Dungey, Slip Opinion No. 2015-Ohio-4538.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.



                         SLIP OPINION NO. 2015-OHIO-4538
       KOENIG ET AL., APPELLEES, v. DUNGEY, DIR., ET AL., APPELLANTS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
    may be cited as Koenig v. Dungey, Slip Opinion No. 2015-Ohio-4538.]
Medicaid—Court of appeals’ judgment reversed and cause remanded on the
          authority of Estate of Atkinson v. Ohio Dept. of Job & Family Servs.
 (No. 2015-0034—Submitted September 2, 2015—Decided November 4, 2015.)
     APPEAL from the Court of Appeals for Hamilton County, No. C-140111,
                                   2014-Ohio-4646.
                                 __________________
          {¶ 1} The judgment of the court of appeals is reversed, and the cause is
remanded to the trial court for further proceedings in light of Estate of Atkinson v.
Ohio Dept. of Job & Family Servs., Slip Opinion No. 2015-Ohio-3397.
          O’CONNOR, C.J., and PFEIFER, O’DONNELL, KENNEDY, and FRENCH, JJ.,
concur.
          LANZINGER and O’NEILL, JJ., dissent.
                                 _________________
                           SUPREME COURT OF OHIO




       Beckman Weil Shepardson, L.L.C., Janet E. Pequet, and Ashley Shannon
Burke, for appellees.
       Mike DeWine, Attorney General, Eric E. Murphy, State Solicitor, Michael
J. Hendershot, Chief Deputy Solicitor, Stephen P. Carney, Deputy Solicitor, and
Rebecca L. Thomas and Jeffery Jarosch, Assistant Attorneys General, for
appellants.
                             _________________




                                      2